Citation Nr: 1743929	
Decision Date: 09/13/17    Archive Date: 10/10/17

DOCKET NO.  12-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left elbow disability.  

4.  Entitlement to service connection for a right elbow disability.  

5.  Entitlement to service connection for a left wrist disability.  

6.  Entitlement to service connection for a right wrist disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for a right hip disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to August 1996.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing on his 2012 substantive appeal (VA Form 9).  In January 2015, the Board remanded the appeal to provide the Veteran with the opportunity for his requested Board hearing; however, he withdrew the hearing request in writing in August 2017.  


FINDINGS OF FACT

1.  The Veteran has not had a left ankle or right or left wrist disorder during the period of the claim.   

2.  A right ankle disorder was not present until many years after active service and is not attributable to active service.

4.  A bilateral elbow disorder was not present until many years after active service and is not attributable to active service.

5.  A bilateral hip disorder was not present until many years after active service and is not attributable to active service.


CONCLUSIONS OF LAW

1.   The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a left wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a right ankle disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a left elbow disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a right elbow disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a left hip disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for a right hip disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating a claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Board notes that the record indicates that the Veteran has received medical treatment for a postservice fracture of the right ankle/tibia.  The Veteran has not submitted the associated treatment records or notified VA of their location.  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.

A VA examination was conducted for the claims, and the examination record includes probative findings specific to the left ankle; the examiner did not provide an opinion as to the other claimed disabilities.  The Board finds a remand for examination and/or opinion is not required.  As discussed below, the Board finds that except for the Veteran's lay contentions, there is no competent, credible and probative evidence of a current service-connectable wrist disorder and no probative evidence of link between service and wrist, hip, elbow, or left ankle disorder.  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, VA is not obliged to obtain an opinion in response to these claims.  Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty for training or active military, naval, or air service.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran served as a U.S. Navy boatswain's mate.  A February 1991 service treatment record reveals the Veteran's history of pain and swelling of the left ankle.  The Veteran reported that he twisted the foot.  Examination revealed swelling and pain to palpation of the foot and ankle and slight tingling and numbness to the toes.  The diagnosis was left ankle strain.  Service examination records, including a November 1991 Report of Medical History, the March 1994 examination record, and the August 1996 separation examination record, reveal no finding or history specific to the right ankle or either hip, elbow, or wrist.  In the separation medical history questionnaire, the Veteran specifically denied any arthritis, elbow pain lameness,  or foot trouble and reported only shoulder, finger, and back pain.  Dental Health Questionnaires dated in September 1991, April 1993, February 1994, and January 1996 reveal negative histories as to painful joints.  

A June 2003 VA treatment record reveals the Veteran's three-month history of throbbing and tingling of the right hip to the foot.  He also reported right knee symptoms.  An August 2003 VA examination record reveals the Veteran's history of right ankle and hip pain.  Radiographic imaging showed early degenerative changes of the hips and short medial malleoli bilaterally, apparently developmental, otherwise normal ankles.  

An April 2005 VA treatment record reveals the Veteran's history of multiple joint pain.  He reported bilateral ankle pain for one year and left arm pain for three days.  The diagnosis was myofascial pain syndrome.  February and October 2006 and April and May 2007 VA treatment records reveals the Veteran's histories of pain in multiple joints, including wrists and ankles.  The diagnoses were multiple joint pain.    

The RO received the Veteran's claims for service connection for the bilateral ankles, hips, wrists, and elbows in August 2010.

A May 2011 VA examination record reveals the Veteran's history of pain in the bilateral ankle, wrist, hip, and elbows since the 1990s.  Radiographic imaging of the ankles revealed that the Veteran was post-fixation of the distal right fibula.  The only diagnosis was post-fixation distal right fibula.  The examiner noted that the left ankle showed no significant arthritis.  The examiner added that blood work was negative for Reiter's syndrome.  The examiner indicated that the left ankle condition was not related to active duty because X-ray imaging was normal.  

A June 2011 VA treatment record reveals the Veteran's history of ankle pain.  He reported a right lateral malleolar fracture two years earlier that was surgically treated.  He reported increased pain in both ankles over the last several years.  X-ray imaging showed the fixation with some degenerative changes in the right ankle with none in the left ankle.  The diagnosis was status-post open reduction internal fixation right ankle fracture possible early posttraumatic arthritis.  

A September 2011 VA treatment record reveals the Veteran's history of elbow catching and discomfort for several months without known history of injury.  The record reports a diagnosis of probable lateral epicondylitis of the right elbow.  

A January 2012 VA treatment record reveals the Veteran's history of bilateral elbow pain and hip pain.  The record notes that X-ray imaging showed bilateral osteoarthritis of the hips and mild degenerative changes of the right elbow.  The diagnosis was bilateral elbow and hip pain, probably secondary to arthritis.  

A May 2012 VA treatment record indicates that the Veteran was status-post right ankle surgery.  The record reports a diagnosis of right ankle arthritis.  

The Board has carefully reviewed the evidence of record but finds no probative evidence of a left ankle or right or left wrist disorders during the period of the appeal.  Although the Veteran injured the left ankle during service, subsequent medical records reveal normal findings, including radiographic findings, for the left ankle.  The records include no diagnosis or abnormal finding regarding the left ankle or either wrist.  Although the record includes findings of pain, except in circumstances not present here, service connection will not be granted for pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  Thus, the Board finds service connection is not warranted for a left ankle or right or left wrist disability due to lack of a current disability.  

The record does include findings indicative of disabilities affecting the right ankle, bilateral hips, and bilateral elbows, notably findings of arthritis.   However, the Board finds the disabilities are not attributable to active service.  Initially, the Board finds the evidence shows that a hip, elbow, or right ankle disability was not present at the time of discharge and until many years after active service.  Service treatment and examination record do not suggest the existence of a right ankle, hip, or elbow disorder, and the first history of any abnormality involving one of these joints dates in 2003, approximately seven years after discharge from service.  Furthermore, the Veteran has not reported the existence of any symptom currently attributed to the right ankle, hip, or elbow disability during and since active duty and he has not claimed that a condition began during active service.  In this regard, the Board notes that the initial histories place the onset of symptoms to 2003 and the earliest reported date of onset is in the "1990s," which the Board finds does not necessarily indicate an onset during a period of active service.    

The Board further finds the probative evidence does not suggest that a hip, elbow, or right ankle disability is attributable to active service.  There is no lay or medical report of an injury in service or probative medical or competent lay evidence of record linking any disability to service, and a VA examiner has determined the complaints are not related to the in-service treatment for Reiter's Syndrome.  Notably, the Veteran has not reported injury to the hip, elbow, or right ankle during service.  Although the appellant might believe that the conditions are related to general duties in service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  


ORDER

Service connection for a left ankle disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a left elbow disability is denied.  

Service connection for a right elbow disability is denied.  

Service connection for a left wrist disability is denied.  

Service connection for a right wrist disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for a right hip disability is denied.  




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


